NEWS RELEASE OTC BB: MGWSFCusip: #585168 107 MegaWest Hires Mr. Kelly Kerr as VP Finance and CFO Calgary, Alberta; October 13, 2009 – MegaWest Energy Corp., (the “Company” or “MegaWest”), an independent oil and gas company, specializing in non-conventional oil and gas projects with a focus on North American heavy oil, announced today that Mr. Kelly Kerr has joined the Company in the role of VP Finance and CFO. Mr. Kerr has held senior executive positions in junior public oil and gas companies since 1992 with Deep Basin Energy Inc., TriQuest Energy Corp., Innova Exploration Ltd. and Action Energy Inc. In addition, Mr. Kerr spent four years as Corporate Finance Associate at Rogers & Partners Securities, providing him with a broader perspective of the finance and investment industry.He received his B. Comm. Degree from the University of Calgary and progressed into his first role as Corporate Controller after working at KPMG. Mr. Kerr brings strong public market experience and a solid background in corporate accounting, internal controls and corporate finance to MegaWest, having previously been involved in various corporate restructurings and public equity and debt financings.Mr. Kerr has oversight of finance, accounting and treasury functions and will focus on investor relations and corporate governance for MegaWest. R. William Thornton President & CEO FOR FURTHER INFORMATION PLEASE CONTACT: George T. Stapleton, II, Chairman of the Board
